 

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

Florence and Optatus Chailla,
Plaintiffs, No. 3:18-CV-01129
v. (Judge Richard P. Conaboy)

Nancy A. Berryhill, Acting

Commissioner of Social Security, I_iL

et al.,

 

Defendants.

 

MEMORANDUM

I.Background:

This case arises from an application for spousal Social
Security Benefits filed by Plaintiff Optatus Chailla on June 6,
20l6. On June ll, 2016, the Defendant Social Security
Administration generated a letter to Plainitff Optatus Chailla
that simultaneously informed him that his application was
approved effective April of 2016, but also informed him that he
was not entitled to benefits because he “did not meet the
requirements for lawful presence in the United States.” (Doc.
lZ-l, EXhibit 2). The SSA's letter of June ll, 2016 also advised
Plaintiff Optatus Chailla that he had a right to appeal the SSA
decision, that he could do so within sixty days, and that he
could do so with any Social Security Office. (Id). No evidence

that Plaintiff availed himself of his right to appeal within the

U`l`t)

.EHK

 

 

 

 

framework of the Social Security Administration’s system exists
in the record.

On November 6, 2017, the SSA wrote to Plaintiff Optatus
Chailla to request proof of his lawful admittance for permanent
residence. (Doc. lZ-l, Exhibit 3). That letter also informed
Plaintiff Optatus Chailla that proof of permanent residence must
be in the form of original records or a copy certified by the
custodian of the original record. On May 25, 2018, Plaintiffs
filed a “Claim For Damage, lnjury, Or Debt” with the SSA in
which they alleged that the SSA deprived them of civil rights
pursuant to 42 U.S.C. § 1983 and negligently harmed them
pursuant to the Federal Tort Claims Act. Plaintiffs alleged
specifically that Optatus Chailla had proven that he was
lawfully present in the United States pursuant to United States
Customs and lmmigration Service Form l-797 but that the SSA had
unreasonably insisted upon proof via Form l-551, a form that did
not pertain to Optatus Chailla’s situation. (Doc. l at 91).

On June 4, 2018, Plaintiffs filed the instant complaint
seeking, inter alia, $7,417,598.00 in damages for the value of
unpaid benefits, emotional distress, pain and suffering, loss of
consortium, and willful public oppression. (Doc. l at 80). The
Complaint also seeks the demotion or termination of Defendant
Berryhill and various subordinates in the East Stroudsburg,

Pennsylvania Office of the SSA. (Doc. l at 81).

 

 

 

On August 17, 2018, the SSA notified Plaintiff Optatus
Chailla, that he would receive $19,653.40 representing the value
of his spousal benefits from April of 20l6 through July of 2018.
(Doc. 12-1, Exhibit 4). This letter also advised that Plaintiff
Optatus Chailla would continue to receive benefits prospectively
at $580.00 per month.
We consider here two motions filed in this case. One of the
motions is Plaintiffs’ Motion for Default Judgment (Doc. l7).
The second motion is Defendant’s Motion to Dismiss (Doc. ll). We
shall consider these motions in the order stated.
II. Plaintiffs’ Motion for Default Judgment.
Plaintiffs have movedl for default judgment pursuant to Rule
55(a) of the Federal Rules of Civil Procedure. Rule 55(a)
provides:
When a party against whom a judgment for
affirmative relief is sought has failed to plead
or otherwise defend, and that failure is shown by
affidavit or otherwise the gler§ must enter the
party’s default. (Emphasis supplied).

Here, Plaintiffs have not applied to the Clerk of Court for

entrance of default under Rule 55(a) and that step is a necessary

 

l Plaintiffs actually filed three separate, essentially identical, motions against Defendant
Berryhill. (Docs. 13, 16, and l7).

 

 

 

 

precursor for the Court to consider its Motion for Default
Judgment. Beyond this technical error, there are more serious
infirmities in Plaintiffs’ request.

Plaintiffs allege that Defendant Berryhill did not plead or
otherwise respond to their complaint within the time prescribed by
the Federal Rules. Yet, the docket discloses and they themselves
acknowledged that Defendant’s responsive pleading, a Motion to
Dismiss pursuant to Rule 12(b)(1), was filed on August 20, 2018
within the time permitted by Federal Rules. (See Doc. 16 at 2).
Plaintiffs attempt to make much of the fact that Defendant
Berryhill’s response was not postmarked until the next day, August
21, 2018. Service by mail is “complete upon mailing” under the
explicit language of Rule 5(b) of the Federal Rules Civil
Procedure. Defendant’s Certificate of Service regarding its
Motion to Dismiss (Doc. 11 at 4) certifies that the Motion to
Dismiss was placed in the U.S. Mail on August 20'2018. The Court
is inclined to accept the veracity of this statement and notes
that service by mail is complete “at the instant the documents are
placed into the hands of the United States Post Office or a Post
Office Box.” United States v. Kennedy, 133 F.3d 53, 59 (D.C. Cir.
1998); cited with approval in Greene v. WCI Holdings Corporation,
136 F.3d 313, 315 (2d Cir. 1998). The Court also observes that a
district court has broad discretion to decide whether a party is

in default. D’Onofrio v. II Mattino, 430 F. Supp. 2d 431,437

 

 

 

 

(2006). Among the factors a court may consider in deciding whether
to enter a default judgment are: (1) whether the amount of money
potentially involved is substantial; (2) whether the default is
largely technical; and (3) whether the Plaintiff has been
substantially prejudiced by the delay involved. See Wright,
Miller, and Kane, Federal Practice and Procedure, Vol. 10 A §
2685, at 32-35 (1998)(citations omitted). Having thoroughly
examined the parties’ filings, the Court finds that all three of
these factors militate against entry of default judgment in this
case. Thus, the Court concludes that, even if it found Defendant
Berryhill to be in default (which it does not), the previously
referenced factors would require that the Court deny Plaintiffs’
motion. Thus, for the various reasons mentioned above, Plaintiffs’
Motion for Default Judgment will be denied.

III. Defendant Berryhill’s Motion to Dismiss.

Plaintiffs have filed a rambling complaint of some ninety-
five pages that sets forth claims under 42 U.S.C. § 1983, Federal
Tort Claims Act, and various Pennsylvania statutes and common law
forms of action. As in any case, this Court must confront the
question whether it may appropriately exercise jurisdiction.
Having reviewed the parties’ filing, we conclude that the Court
lacks jurisdiction over this dispute.

As Defendant Berryhill asserts in her brief (Doc. 12 at 2), a

district court may not consider the merits of an action until it

_5_

 

 

 

 

is satisfied that the dispute falls within the class of cases or
controversies to which Article 111, § 2 of the Constitution
extends the judicial power of the United States. Steel City v.
Citizens for Better Environment, 523 U.S. 83, 102 (1998). Judicial
review of cases that arise under the Social Security Act is
authorized under 42 U.S.C. §§ (g)and(h).2 42 U.S.C. § 405(g)states
in pertinent part:

Any individual, after any final decision of the

Commissioner of Social Security made after a

hearing to which he was a party, irrespective of

the amount in controversy, may obtain a review of

such decision by a civil action commenced within

sixty days after the mailing to him of notice of

such decision or within such further time as the

Commissioner of Social Security may allow. Such

action shall be brought in the district court of

the United States for the judicial district in

which the Plaintiff residesm . (emphasis

supplied).

Supreme Court precedent holds that Section 405(g) of the

Social Security Act limits judicial review to a particular type of

 

2 Despite the multiplicity of Plaintiffs’ claims, it is clear that this entire case stems from the
denial Of their application for spousal retirement benefits under the Social Security Act.

 

 

 

 

agency action, a “final decision of the Secretary made after a
hearing.” Califano v. Sanders, 430 U.S. 99, 108 (1977).

In the instant case Plaintiffs have made no attempt to utilize the
procedures set forth by the Social Security Act -- a hearing
before an administrative law judge and a request for review to the
Appeals Council -- to provide relief to a claimant denied, like
Plaintiff Optatus Chailla, at the administrative level. This is so
despite the fact that Plaintiffs were explicitly notified of their
right to appeal and of the Social Security Administration’s
willingness to help them process the appeal. (See Doc. 12, Exhibit
2 at 3). Because, as § 405 (g) specifies, a claimant may file a
civil action in a United States District Court only after “final
decision m made after a hearing” and because it is apparent from
the filings that Plaintiffs never even requested a hearing, there
is no final decision of the Social Security Administration for
this Court to review. This, in turn, deprives the Court of
jurisdiction over this matter.

With respect to Plaintiffs' claims against the various
individual Defendants, all of whom are employees of the Social
Security Administration and contacted Plaintiffs only in their
capacity as federal employees, money damages against such
Defendants are simply not available. Where a complex statutory
mechanism such as the Social Security Act provides what Congress

deems to be meaningful relief to claimants and does not include a

 

 

 

cause of action for money damages against employees of the agency
charged with administering the statute, even the improper denial
of benefits by such employees cannot give rise to a cause of
action for money damages. Schweiker v. Chilicky, 487 U.S. 412
(1988). Schweiker v. Chilicky was factually similar to this case
in that it involved a claim for money damages based upon
malfeasance by both Social Security Administration employees and
employees of an Arizona state agency that had contracted with the
SSA to screen claims. These Defendants had made erroneous
decisions that resulted in an improper denial of benefits. Justice
O’Connor, writing for the majority, noted:

We agree that suffering months of delay in

receiving the income on which one has depended for

the very necessities of life cannot be fully

remedied by the “belated restoration of back

benefits.” The trauma to respondents, and thousands

of others like them, must surely have gone beyond

what anyone of normal sensibilities would wish to

see imposed on innocent disabled citizens. Nor

would we care to “trivialize” the nature of the

wrongs alleged in this case. Congress, however, has

addressed the problems created by state agencies’

wrongful termination of disability benefits.

Whether or not we believe that its response was the

 

 

 

best response, Congress is the body charged with

making the inevitable compromises required in the

design of a massive and complex welfare benefits

program. Cf. Dandridge v. Williams, 397 U.S. 471,

487, 90 S.Ct. 1153, 1162, 25 L.Ed. 2d 491 (1970).

Congress has discharged that responsibility to the

extent that it affects the case before us, and we

see no legal basis that would allow us to revise

its decision.
Based on this rationale, the Supreme Court reversed a decision by
the Ninth Circuit Court of Appeals that had recognized the
validity of the claims for money damages. Unhappily for the
Plaintiffs in this case, their situation is indistinguishable from
that of the Plaintiffs in Schweiker v. Chilicky, supra.

IV. Conclusion.

While this Court is not unsympathetic to the hardships
Plaintiffs have suffered, the existing statutory and decisional
law can only result in an extinguishment of their claims, Due to
the Plaintiffs' failure to exhaust administrative remedies and due
to the unavailability of money damages against employees of the
Social Security Administration in connection with their
administration of a Social Security claim, Defendant Berryhill's

Motion to Dismiss will be granted and will extend to the benefit

 

 

 

of the individual Defendants as well. An Order consistent with

this determination will be filed contemporaneously.

BY THE COURT,

/L%/////// l M

Hc`ii§§i> vP . coNABoY §
GE

   

UNITED STATES DISTRICT

-’/7'
Dated: October jh'} 2018

_10_

 

 

